Citation Nr: 1753459	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right arm ulcer.

3.  Entitlement to service connection for a disability of the throat/thyroid.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of gastroesophageal reflux disease (GERD) surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to October 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a hearing was held before the undersigned in Washington, D.C; a transcript is in the record.  In October 2016, the Board remanded these matters for additional development.

The Board's October 2016 decision also dismissed the matters of service connection for right foot cancer, an intestinal blockage, status post colonoscopy, gallstones and a head ulcer; resolving these matters.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's October 2016 remand, the Veteran testified in June 2016 that some of her records might be associated with those of her father ([REDACTED]), who also was a Veteran.  The Board directed that another attempt should be made to procure the Veteran's service treatment records (STRs), and to obtain her father's VA records.  In May 2017, it was noted that multiple searches had been made to obtain the Veteran's STRs, but such efforts were not successful.  The Veteran was notified of this by a June 2017 letter.

Regarding the attempt to obtain the records of the Veteran's father, there is of record an e-mail seeking assistance in locating his records.  There is no indication in the record that any further attempt was made to obtain the records of [REDACTED].  The June 2017 letter to the Veteran did not mention that the efforts to procure her father's VA records were unsuccessful.  As the requested development did not comply with the Board's remand instructions, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

A September 2016 rating decision denied compensation under 38 U.S.C. § 1151 for residuals of GERD surgery.  The Veteran submitted a notice of disagreement (NOD) with this determination in October 2016.  A statement of the case (SOC) has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, such claims will be before the Board only if the Veteran perfects the appeals by timely filing a substantive appeal.]

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the VA claims folder of the Veteran's father ([REDACTED]) to determine whether any of her records might have been associated with her father's records, as she has stated.  If the claims folder of her father cannot be located, the scope of the search should be set forth and the Veteran should be so notified.

2.  If the additional evidence contains information that tends to corroborate the Veteran's statements regarding sexual trauma in service, or if there is information identifying an etiological factor in service for her thyroid nodules, the AOJ should further develop the claims, to include examinations to determine whether the Veteran has PTSD related to a sexual trauma in service or if her thyroid nodules were incurred in or aggravated by service.  

3.  The AOJ should issue an SOC addressing the issue of compensation under 38 U.S.C. § 1151 for residuals of GERD surgery.  The Veteran should be reminded that this matter will be fully before the Board only if she perfects her appeal by timely filing a substantive appeal.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

